DETAILED ACTION
1.	Claims 1-30 of application 16/510,838, filed on 12-July-2019, are presented for examination.  The IDSs received on 24-December-2019 and 23-July-2020 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 101

2.1	35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


2.2	Claims 1-19, 21-23 and 28-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, wherein the invention claims a computer-readable medium.   These claims are determined to not meet the criteria for a statutory process due to the fact that the description does not provide a special definition of the computer-readable medium, wherein the computer-readable medium could be reasonably understood as encompassing transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007)
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  In view of the guidelines for 101 subject matter, the computer-readable medium of claims 1-19, 21-23 and 28-30 does not manipulate appropriate subject matter, and thus cannot constitute a statutory process under 35 U.S.C. § 101.  The examiner respectfully notes that merely adding “physical” or “tangible” to the claim is not enough (see In re Nuijten).  Amending claims 1, 21 and 28 to read “…comprising a non-transitory computer-readable storage medium…” would overcome this rejection.  Claims 2-19, 22-23 and 29-30 are rejected for being dependent upon a rejected base claim.

Rejections under 35 U.S.C. § 112(b)
3.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.2	Claims 17-18 are rejected under 35 U.S.C. § 112(b), for reciting limitations for which there is insufficient antecedent basis in the claim, specifically:
Claim 17:  the phrase “the second computing device is a communication management unit”.
Claim 18 is rejected for being dependent upon a rejected base claim.

Claim Rejections under 35 U.S.C. § 102(a)(1)
4.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.2	Claims 1-5, 8-9, 12, 15-16, 19-21 and 24-27 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wright et al, USP Publication 2016/0318497.

4.3	Wright discloses:
Claims 1 and 20:  A system for detecting the operational status of a brake system on a railcar of a train consist [Abstract (an on-board train brake safety monitoring and fault action system that compares actual train brake power with expected train brake power to provide real-time reporting); ¶0026 (inferring the status of the brakes on the train by comparing actual brake power to expected brake power)], the system comprising: 
a sensor located on the railcar and configured to generate an output indicative of a magnitude of a braking force applied by the braking system [0016 (to determine the actual brake force of a train during a baseline test, the data required by the various calculations may be gleaned from train database 14, track database 16, and sensors)]; and 
a computing device communicatively coupled to the sensor and comprising a computer- 
readable storage medium comprising one or more programming instructions [0015 (Train control system 12 is further programmed to include an actual brake power module, using data provided by, among other things, track database 16)] that, when executed, cause the computing device to: 
receive from the sensor an indication of the magnitude of a braking force applied
by the braking system [0016 (to determine the actual brake force of a train during a baseline test, the data required by the various calculations may be gleaned from train database 14, track database 16, and sensors)] in response to an instruction to increase or decrease the braking force;
compare the response to possible responses of the braking system to the 
instruction to increase or decrease the braking force [0024 (System 10 further comprises an actual brake efficiency module 28 that compares the expected brake power that was determined by expected brake power module 22 against the actual brake power of the train as determined by actual brake power module 24 during the operation of the train)];
and based on the comparison, generate at least one of a message and an alert 
indicating the status of the brake system [0025 (response module 30 can interact with a display module 32 to provide a real-time output of the actual brake power to the train operator using the  conventional operator display associated with train control system 12 so that the operator is alerted when the safe brake threshold is not being met)].
Claim 2:  wherein the one or more programming instructions, when executed, further cause the computing device to determine whether the brake force decreases below a predetermined threshold in response to the input to decrease the brake force below the predetermined threshold [0025 (system 10 may also take affirmative action in response to a determination
that the train has fallen below the safe brake threshold.)].

Claim 3:  wherein the one or more programming instructions, when executed, further cause the computing device to determine whether the brake force remains below the predetermined threshold for a predetermined period of time [0025 (system 10 may also take affirmative action in response to a determination that the train has fallen below the safe brake threshold); 0033 (A check 86 must also be performed of the track profile in track database16 and the current location of the train, typically determined by GPS, to determine that there is sufficient time to recharge the brakes to a higher level before another brake application will be needed (determination if condition lasts for a period of time))].

Claim 4:  wherein the one or more programming instructions, when executed, further cause the computing device to determine whether the brake force increases above a predetermined threshold in response to the input to increase the brake force above the predetermined threshold [0029 (The ongoing actual brake power calculation 66 is thus determined in real-time during the course of operation of the train and may be continuously compared against the baseline brake efficiency 60 to determine whether the actual brake power satisfies (increases above) the safe brake threshold)].

Claim 5:  wherein the one or more programming instructions, when executed, further cause the computing device to determine whether the brake force remains above the predetermined threshold for a predetermined period of time [0029 (The ongoing actual brake power calculation 66 is thus determined in real-time during the course of operation of the train and may be continuously compared against the baseline brake efficiency 60 to determine whether the actual brake power satisfies (increases above) the safe brake threshold); 0033 (A check 86 must also be performed of the track profile in track database16 and the current location of the train, typically determined by GPS, to determine that there is sufficient time to recharge the brakes to a higher level before another brake application will be needed (determination if condition lasts for a period of time))].

Claim 8:  further comprising a pressure sensing device communicatively coupled to the computing device and configured to measure air pressure within a brake pipe of the railcar [0011 (Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the train, such as the train speed, brake pipe pressure, brake pipe pressure flow, and brake pipe pressure gradient)].

Claim 9:  wherein the one or more programming instructions, when executed, further cause the computing device to determine the time at which a decrease in the air pressure within the brake pipe occurs; 
to compare the time to the times at which a decrease in the air pressure within the brake pipes of other railcars in the train consist occurred; and, 
based on the comparison, determine a location of an air leak in the train consist [0021 (the train brake leakage can be estimated by calculating the brake pipe leakage flow at the recharge pressure (at one time), making a brake application, calculating the equivalent brake pipe leakage at the new lower brake pressure (head pressure is reduced, so leakage flow is reduced even though the leak size remains the same), measuring the actual brake pipe flow with the brakes set, and then subtracting the equivalent brake pipe leakage from the actual brake pipe flow with the brakes set (comparing))].

Claim 12:  further comprising a display configured to provide a visual indication of the message or the alert [0025 (response module 30 can interact with a display module 32 to provide a real-time output of the actual brake power to the train operator using the  conventional operator display associated with train control system 12 so that the operator is alerted when the safe brake threshold is not being met)].

Claim 15:  wherein the input to increase or decrease the braking force is an input to apply the brakes of the railcar [0034 (The next time the brakes are applied and released, the brake pipe will recharge to the new higher level. If the brakes are currently in the fully released and recharged state, the brake pipe pressure may be increased and the train brakes recharge to that new level)].

Claim 16:  wherein the input to increase or decrease the braking force is an input to release the brakes of the railcar [0034 (The next time the brakes are applied and released, the brake pipe will recharge to the new higher level. If the brakes are currently in the fully released and recharged state, the brake pipe pressure may be increased and the train brakes recharge to that new level)].

Claim 19:  wherein the computing device is located on a locomotive of the railcar [0011 (a 
train control system 12, such as the LEADER® system available from New York Air Brake
LLC of Watertown, New York, that is positioned on-board a locomotive of a train)].

Claim 21:  A system for detecting the operational status of a brake system on a railcar [Abstract (an on-board train brake safety monitoring and fault action system that compares actual train brake power with expected train brake power to provide real-time reporting); 0026 (inferring the status of the brakes on the train by comparing actual brake power to expected brake power)], the system comprising: 
a first sensor located on the railcar and configured to generate outputs indicative of a magnitude of a braking force applied by the braking system [0016 (to determine the actual brake force of a train during a baseline test, the data required by the various calculations may be gleaned from train database 14, track database 16, and sensors)]; 
a second sensor located on the railcar and configured to generate outputs indicative of the magnitude of a pressure in a brake pipe of the railcar, which pressure controls the application of the railcar brake system pneumatically [0011 (Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the train, such as the train speed, brake pipe pressure, brake pipe pressure flow, and brake pipe pressure gradient); 0021 (the train brake leakage can be estimated by calculating the brake pipe leakage flow at the recharge pressure, making a brake application, calculating the equivalent brake pipe leakage at the new lower brake pressure (head pressure is reduced, so leakage flow is reduced even though the leak size remains the same), measuring the actual brake pipe flow with the brakes set, and then subtracting the equivalent brake pipe leakage from the actual brake pipe flow with the brakes set.); 0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)]; 
at least one computing device communicatively coupled to said first and second sensors and comprising a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the computing device to [0015 (Train control system 12 is further programmed to include an actual brake power module, using data provided by, among other things, track database 16)]: 
receive data from the first sensor indicating the magnitude of a braking force 
applied by the braking system [0016 (to determine the actual brake force of a train during a baseline test, the data required by the various calculations may be gleaned from train database 14, track database 16, and sensors)]; 
receive data from the second sensor indicating the magnitude of a pressure 
within the brake pipe [0011 (Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the train, such as the train speed, brake pipe pressure, brake pipe pressure flow, and brake pipe pressure gradient); 0021 (the train brake leakage can be estimated by calculating the brake pipe leakage flow at the recharge pressure, making a brake application, calculating the equivalent brake pipe leakage at the new lower brake pressure (head pressure is reduced, so leakage flow is reduced even though the leak size remains the same), measuring the actual brake pipe flow with the brakes set, and then subtracting the equivalent brake pipe leakage from the actual brake pipe flow with the brakes set.); 0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)]; and 
based on the data received from the first and second sensors, generate at least 
one of a message and an alert indicating the status of the brake system [0025 (response module 30 can interact with a display module 32 to provide a real-time output of the actual brake power to the train operator using the conventional operator display associated with train control system 12 so that the operator is alerted when the safe brake threshold is not being met)].

Claim 24:  A method for detecting the status of a brake system on a railcar that includes a railcar brake [Abstract (an on-board train brake safety monitoring and fault action system that compares actual train brake power with expected train brake power to provide real-time reporting); 0026 (inferring the status of the brakes on the train by comparing actual brake power to expected brake power)], the method comprising: 
(a) changing the pressure in a brake pipe of a railcar, which controls the application of the railcar brake, by an amount sufficient to do one of the following desired actions: actuate and release the railcar brake [0011 (Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the train, such as the train speed, brake pipe pressure, brake pipe pressure flow, and brake pipe pressure gradient); 0021 (the train brake leakage can be estimated by calculating the brake pipe leakage flow at the recharge pressure, making a brake application, calculating the equivalent brake pipe leakage at the new lower brake pressure (head pressure is reduced, so leakage flow is reduced even though the leak size remains the same), measuring the actual brake pipe flow with the brakes set, and then subtracting the equivalent brake pipe leakage from the actual brake pipe flow with the brakes set.); 0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)]; 
(b) sensing the force applied to the railcar brake in response to step (a) [0016 (to determine the actual brake force of a train during a baseline test, the data required by the various calculations may be gleaned from train database 14, track database 16, and sensors)]; 
(c) determining, based on the force sensed in step (b), if the desired action was obtained [0011 (Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the train, such as the train speed, brake pipe pressure, brake pipe pressure flow, and brake pipe pressure gradient); 0021 (the train brake leakage can be estimated by calculating the brake pipe leakage flow at the recharge pressure, making a brake application, calculating the equivalent brake pipe leakage at the new lower brake pressure (head pressure is reduced, so leakage flow is reduced even though the leak size remains the same), measuring the actual brake pipe flow with the brakes set, and then subtracting the equivalent brake pipe leakage from the actual brake pipe flow with the brakes set.); 0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)]; 
[0025 (response module 30 can interact with a display module 32 to provide a real-time output of the actual brake power to the train operator using the conventional operator display associated with train control system 12 so that the operator is alerted when the safe brake threshold is not being met)].

Claim 25:  wherein step (a) comprises reducing the pressure in the brake pipe of the railcar by an amount sufficient to actuate the railcar brake, and step (c) comprises determining if the force sensed in step (b) actuated the railcar brake [0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)].

Claim 26:  wherein step (a) comprises increasing the pressure in the brake pipe of the railcar by an amount sufficient to release the railcar brake, and step (c) comprises determining if the force sensed in step (b) released the railcar brake [0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)].

Claim 27:  wherein steps (a) through (d) are carried out for multiple railcars in a train consist in which the brake pipe of each said railcar of said consist is connected to one another so that said pressure extends from one railcar brake pipe to each of the others, and step (a) is carried out by changing pressure in the connected brake pipes [0011 (Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the (whole) train, such as the train speed, brake pipe pressure, brake pipe pressure flow, and brake pipe pressure gradient); 0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)].

Claim Rejections under 35 U.S.C. § 103
5.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

5.2.1 	Claims 6-7, 14, 17-18, 22 and 28-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Wright et al, USP Publication 2016/0318497, in view of Martin et al, USP Publication 2014/0060979.

5.2.2	Wright discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 6-7, 14, 17-18, 22 and 28-30.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Martin, who is in the field of railway handbrake monitoring (Abstract), describes these features, including:
Claim 6:  wherein the one or more programming instructions, when executed, further cause the computing device to determine whether the brake force is above a predetermined threshold [Wright: 0015 (actual brake power module 24 calculates the actual brake power of a particular train during a brake application); 0025 (system 10 may also take affirmative action in response to a determination that the train has fallen below the safe brake threshold)], while a handbrake of the brake system is applied [Martin: 0020 (wherein the brake is a railcar manually-operated handbrake 22)].
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wright with the teaching of Martin for the purpose of monitoring a manually operable device that can set and release the brakes, that can be used to maintain railcars at rest 
such as when in the railyard or at a customer site for loading and unloading [Martin: 0006].

Claim 7:  wherein the one or more programming instructions, when executed, further cause the computing device to determine whether a handbrake of the brake system is applied while the train consist is moving [Martin: 0033 (If the brake monitoring device 40 senses that the handbrake is applied, and railcar motion is detected, a signal/alarm is transmitted)].


Claim 14:  further comprising a second computing device located on the railcar and communicatively coupled to the sensor, wherein: 
the first computing device is positioned at a location on the train consist other than the 
railcar [Wright: 0011 (a train control system 12, such as the LEADER® system available from New York Air Brake LLC of Watertown, New York, that is positioned on-board a locomotive (not on the railcar) of a train)]; and 
the second computing device is configured to relay the output of the sensor to the first computing device [Martin: 0026 (a communication management unit (CMU) 70, can be provided on the train 10, preferably on the railcar 10...CMU is preferably a single unit that would serve as a communications link to other locations, such as the locomotive, ground monitoring station, etc., and have its own circuitry, CPUs, processors, memory, power source, etc. to process the data received. In a preferred embodiment, it can also communicate with, control and monitor other devices on the railcar 10. Such devices can include motion sensing devices, such as accelerometers, GPS devices, gyroscopes, tilt sensors, etc.. The second computing device is configured to relay the output of the sensor to the first computing device (The term CMU 70 as used herein means any device capable of receiving information regarding the status of the handbrake from the monitoring device 40 and is capable of transmitting the information related to the status of the handbrake to a receiver away from the railcar)].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wright with the teaching of Martin for the purpose of using a device capable of receiving information regarding the status of the handbrake from the monitoring device and 

Claim 17:  wherein the first computing device is a powered wireless gateway, and the second computing device is a communication management unit [Martin: 0027 (The brake monitoring device 40 can transmit information to the CMU 70 via the wireless communication device 68, or by hardwire. Where a wireless device is used in the monitoring device 40 for communicating with the CMU 70, an ultra-low power device operating in the 2.4GHz frequency band is preferred.); 0026 (a communication management unit (CMU) 70, can be provided on the train 10, preferably on the railcar 10)].
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wright with the teaching of Martin for the purpose of using a device capable of receiving information regarding the status of the handbrake from the monitoring device and capable of transmitting the information related to the status of the handbrake to a receiver away from the railcar [Martin: 0026].

Claim 18:  further comprising a wireless sensor node located on the railcar and communicatively coupled to the sensor and the communication management unit, wherein the wireless sensor node is configured to relay the output of the sensor to the communication management unit [Martin: claim 2  (said communication management unit having a wireless communication device for broadcasting information about the status of the railcar handbrake); 0026 (the means for communication include a wireless transmitter 68 mounted within sensing component 50 as part of the circuitry 62... The term CMU 70 as used herein means any device capable of receiving information regarding the status of the handbrake from the monitoring device 40)].


Claim 22:  wherein if said data from said first sensor indicates that said brake force is applied, said at least one of a message and an alert comprises an indication [Wright: 0025 (response module 30 can interact with a display module 32 to provide a real-time output of the actual brake power to the train operator using the conventional operator display associated with train control system 12 so that the operator is alerted when the safe brake threshold is not being met)] that a rail car hand brake is applied based on the data received from the second sensor [Martin: 0002 (monitoring the status of a railcar handbrake, and for providing an alert when the car is in motion while the handbrake is applied.); 0029 (If it is determined that the brake 16 is on and motion is detected, a signal/alarm indicating that the brake is on and the railcar is in motion can be transmitted either to the CMU 70 for further processing and/or transmission to the end receiver 78, e.g., locomotive 80 or customer ground based computer system 82.)].
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wright with the teaching of Martin for the purpose of using a device capable of receiving information regarding the status of the handbrake from the monitoring device and capable of transmitting the information related to the status of the handbrake to a receiver away from the railcar [Martin: 0026].

Claim 28:  A system for detecting the operational status of a brake system on a railcar [Wright: Abstract (an on-board train brake safety monitoring and fault action system that compares actual train brake power with expected train brake power to provide real-time reporting); 0026 (inferring the status of the brakes on the train by comparing actual brake power to expected brake power)], the system comprising: 
a first sensor located on the railcar and configured to generate outputs indicative of a magnitude of a braking force applied by the braking system [Wright: 0016 (to determine the actual brake force of a train during a baseline test, the data required by the various calculations may be gleaned from train database 14, track database 16, and sensors)]; 
one or more additional sensors located on the railcar [Wright: 0011 (Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the train)] and configured to generate outputs indicative of any of the following: 
the magnitude of a pressure in a brake pipe of the railcar, which pressure
controls the application of the railcar brake pneumatically [Wright: 0011 (Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the train, such as the train speed, brake pipe pressure, brake pipe pressure flow, and brake pipe pressure gradient); 0021 (the train brake leakage can be estimated by calculating the brake pipe leakage flow at the recharge pressure, making a brake application, calculating the equivalent brake pipe leakage at the new lower brake pressure (head pressure is reduced, so leakage flow is reduced even though the leak size remains the same), measuring the actual brake pipe flow with the brakes set, and then subtracting the equivalent brake pipe leakage from the actual brake pipe flow with the brakes set.); 0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)], and the status of a hand brake on said railcar [Martin: 0002 (monitoring the status of a railcar handbrake, and for providing an alert when the car is in motion while the handbrake is applied.); 0029 (If it is determined that the brake 16 is on and motion is detected, a signal/alarm indicating that the brake is on and the railcar is in motion can be transmitted either to the CMU 70 for further processing and/or transmission to the end receiver 78, e.g., locomotive 80 or customer ground based computer system 82.)]; 
		at least one computing device communicatively coupled to said first and one or 
more additional sensors and comprising a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the computing device to [Wright: 0015 (Train control system 12 is further programmed to include an actual brake power module, using data provided by, among other things, track database 16)]: 
receive data from the first sensor indicating the magnitude of a braking
force applied by the braking system [Wright: 0016 (to determine the actual brake force of a train during a baseline test, the data required by the various calculations may be gleaned from train database 14, track database 16, and sensors)]; 
receive data from the one or more additional sensors [Wright: 0011
(Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the train, such as the train speed, brake pipe pressure, brake pipe pressure flow, and brake pipe pressure gradient); 0021 (the train brake leakage can be estimated by calculating the brake pipe leakage flow at the recharge pressure, making a brake application, calculating the equivalent brake pipe leakage at the new lower brake pressure (head pressure is reduced, so leakage flow is reduced even though the leak size remains the same), measuring the actual brake pipe flow with the brakes set, and then subtracting the equivalent brake pipe leakage from the actual brake pipe flow with the brakes set.); 0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)]; and
based on the data received from the first and said one or more additional 
sensors, generate at least one of a message and an alert indicating the status of the brake system [Wright: 0025 (response module 30 can interact with a display module 32 to provide a real-time output of the actual brake power to the train operator using the conventional operator display associated with train control system 12 so that the operator is alerted when the safe brake threshold is not being met)].
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wright with the teaching of Martin for the purpose of using a device capable of receiving information regarding the status of the handbrake from the monitoring device and capable of transmitting the information related to the status of the handbrake to a receiver away from the railcar [Martin: 0026].

Claim 30:  wherein said one or more additional sensors comprises a pressure sensor configured to sense the pressure within said brake pipe [Wright: 0011 (Train control system 12 is also associated with various train sensors 18 that provide train control system 12 with operational information about the train, such as the train speed, brake pipe pressure, brake pipe pressure flow, and brake pipe pressure gradient); 0021 (the train brake leakage can be estimated by calculating the brake pipe leakage flow at the recharge pressure, making a brake application, calculating the equivalent brake pipe leakage at the new lower brake pressure (head pressure is reduced, so leakage flow is reduced even though the leak size remains the same), measuring the actual brake pipe flow with the brakes set, and then subtracting the equivalent brake pipe leakage from the actual brake pipe flow with the brakes set.); 0033 (A safe brake system initial condition may comprise the brakes being in the applied condition or in a fully released and recharged condition. The brake system condition may be determined from brake state feed-back provided from computer controlled brake (CCB) system of the lead locomotive, the measured head-end brake pipe pressure, the brake pipe flow on the lead locomotive, the brake pipe pressure on the last car as measured by an End-of-Train (EOT) device, and the brake pipe gradient on the train.)].

5.3.1 	Claims 13 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wright et al, USP Publication 2016/0318497 and Martin et al, USP Publication 2014/0060979, and further in view of Tews et al, USP 5,038,605.

5.3.2	The combination of Wright and Martin discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 13 and 29.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Tews, who is in the field of brake testing (Abstract), describes these features, including:
Claim 13:  wherein the sensor comprises a load cell [Tews: claim 2, line 67 – claim 3, line 4 (The brake tester 2 of the invention employs one or more brake shoe load cells 20...Each brake shoe load cell...measures the static brake shoe force at a respective wheel)].

Claim 29:  wherein said one or more additional sensors comprises a load sensor positioned to determine the force applied by said hand brake on said brake system [Tews: claim 2, line 67 – claim 3, line 4 (The brake tester 2 of the invention employs one or more brake shoe load cells 20...Each brake shoe load cell...measures the static brake shoe force at a respective wheel)].
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the Wright/Martin combination with the teaching of Tews for the purpose of providing a sensor with multiple point contacts, which maintain discrete point contact regardless of variations in railcar wheel diameter, and provide more accurate measurements [Tews: col.1, line 55 – col. 2, line 20].

Claim Objections
6.	In regard to the 35 U.S.C. § 102 or 103 rejection(s) noted above, claims 10-11 and 23  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10:  wherein the one or more programming instructions, when executed, further cause the computing device to determine the time which a predetermined rate of decrease in the air pressure within the brake pipe occurs; 
to compare the time to the times at which a predetermined rate of decrease in the air pressure within the brake pipes of other railcars in the train consist occurred; and, 
based on the comparison, determine a location of the source of a transient event that caused an undesired emergency brake event in the train consist.

Claim 11:  wherein the pressure sensing device comprises an analog pressure sensor and digital pressure switch, where the pressure sensor is configured to begin sampling the air pressure when the digital pressure switch senses an increase or decrease in the air pressure above or below a predetermined threshold.

Claim 23:  comprising a consist of multiple railcars, each of said multiple railcars including a said first and a said second sensor, and said at least one of a message and an alert is based on the data received from at least one of the first and second sensors of at least two of said multiple railcars.

Prior Art
7.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-D on the attached PTO-892 Notice of References Cited.
Documents A-D define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
8.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
9.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

9.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 

(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661